Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response


In Applicant’s Response dated 12/03/2021, Applicant amended Claims 1, 3-8, 17-18, 20-23, 26, and 28, canceled Claims 2, 19, 25, and 27, added Claims 29-32, and argued against all objections and/or rejections previously set forth in the Office Action dated 09/17/2021.
In light of Applicant’s amendments and remarks, the rejections of Claims 3-7, 20-23, and 25 under 35 U.S.C. §112(b) are withdrawn.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260,1264, 23 USPQ2d 1780,1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843,1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750,192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1, 3-4, 6-8, 17-18, 20-21, 23-24, 26, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bukurak et al. (hereinafter Bukurak): U.S. Patent Application Pub. No. 2013/0218870, in view of Kim et al. (hereinafter Kim): U.S. Patent Application Pub. No. 2019/0179500.
Claim 1:
Bukurak expressly discloses:
A control method implemented by a terminal device, wherein the control method comprises: displaying a first home screen (fig. 8A: presenting a first home screen); 
receiving a first user input in a search box for searching a first application (fig. 8C: receiving a first user input in a search field for searching a first application); 
displaying a result of the searching, wherein the result comprises a first icon of the first application (fig. 8D: presenting a search result comprising a first icon of the first application); 
opening the first application and displaying a first application interface of the first application in response to selecting the first icon (figs. 8U & 8V: in response to selecting the icon of the first application, such as calendar application, opening the first application to present a first application interface, such as calendar application interface).


Bukurak does not explicitly disclose:  
when the first application is not opened using a second icon of the first application on a second home screen, switching from the first application interface to the second home screen in response to detecting a preset second user input for exiting the first application interface, wherein the second home screen is different from the first home screen.  
Kim, however, further teaches:
when the first application is not opened using a second icon of the first application on a second home screen, switching from the first application interface to the second home screen in response to detecting a preset second user input for exiting the first application interface, wherein the second home screen is different from the first home screen (fig. 4: switching from a first application interface (b), such as GGV application interface, to a second home screen (c) in response to a flicking gesture 420, when the first application is not opened using GGV icon on the second home screen (c)).  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Bukurak to include: when the first application is not opened using a second icon of the first application on a second home screen, switching from the first application interface to the second home screen in response to detecting a preset second user input for exiting the first application interface, wherein the second home screen is different from the first home screen, for the purpose of providing a user interface for searching for associated functions easily and quickly, as taught in Kim.

Bukurak in view of Kim further teaches:
Claim 3. The control method of claim 1, further comprising indicating a first location of the second icon on the second home screen (Kim- fig. 4C: indicating a first location of GGV icon on the second home screen).  
Claim 4. The control method of claim 3, wherein the second icon is located in a folder, and wherein the control method further comprises indicating a second location of a third icon of the folder on the second home screen (Kim- fig. 7A: locating the second icon, such as GGV icon, in a box 710 and indicating a second location of a third icon of the box).  
Claim 6. The control method of claim 1, wherein after detecting the preset second user input, the control method further comprises: determining, from prestored application icon location information, location information corresponding to the second icon, wherein the location information comprises the second home screen; or sequentially searching home screens from the first home screen to a last home screen for the second home screen (Kim- figs. 7A-B: determining location information of the second icon comprising the second home screen).  
Claim 7. The control method of claim I, further comprising: displaying a third home screen; receiving a voice instruction of a user for searching a second application; opening the second application and displaying a second application interface of the second application in response to the voice instruction; and switching from the second application interface to a fourth home screen when detecting a preset third user input for exiting the second application interface, wherein the fourth home screen comprises a third icon of the second application, and wherein the fourth home screen is different from the third home screen (Bukurak- figs. 8C-D; Kim- fig. 9A; [0083][0201]-[0205]: presenting a third home screen, searching and opening a second application in a voice recognition mode, and switching from the second application interface to a fourth home screen by means of a flicking gesture).  
Claim 8. The control method of claim 1, wherein the preset second user input comprises: tapping a home key; tapping a back key; or a predefined gesture operation for exiting the first application interface (Kim- fig. 4B: including a flicking gesture).
Claim 29. The control method of claim 1, wherein the first user input comprises a name of the first application (Bukurak- fig. 8U: inputting a name of application, such as calendar application).  
Claim 30. The control method of claim 1, wherein the result further comprises a locating identifier (Bukurak- [0045][0046]: search results including location context information).
Claims 17 and 31:
The subject matter recited in each of Claims 17 and 31 corresponds to the subject matter recited in Claims 1 and 29, respectively.  Thus Bukurak in view of Kim discloses every limitation of Claims 17 and 31, as indicated in the above rejections for Claims 1 and 29.Claims 18, 20-21, 23-24, 26, 28, and 32:
The subject matter recited in each of Claims 18, 20-21, 23-24, 26, 28, and 32 corresponds to the subject matter recited in Claims 1, 3-4, 6-8, and 29, respectively.  Thus Bukurak in view of Kim discloses every limitation of Claims 18, 20-21, 23-24, 26, 28, and 32, as indicated in the above rejections for Claims 1, 3-4, 6-8, and 29.
4.	Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bukurak et al. (hereinafter Bukurak): U.S. Patent Application Pub. No. 2013/0218870, in view of Kim et al. (hereinafter Kim): U.S. Patent Application Pub. No. 2019/0179500, and further in view of Chaudhri: U.S. Patent Application Pub. No. 2010/0231533.
Claim 5:
As indicated in the above rejection, Bukurak in view of Kim discloses every limitation of claim 3.
Bukurak in view of Kim does not explicitly disclose:
displaying, in response to the preset second user input, an animation in which the first application interface is gradually scaled down into the first location on the second home screen until the second home screen is displayed.  
Chaudhri, however, expressly teaches: 
displaying, in response to the preset second user input, an animation in which the first application interface is gradually scaled down into the first location on the second home screen until the second home screen is displayed (figs. 5U-W: in response to pressing Home Key 5128 in fig. 5U, Media App screen is gradually scaled down into a first location until a second home screen is fully presented as shown in figs. 5V-W).  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Bukurak and Kim, to include: displaying, in response to the preset second user input, an animation in which the first application interface is gradually scaled down into the first location on the second home screen until the second home screen is displayed, for the purpose of reducing a cognitive burden on a user when performing searches and using applications on a multifunction device, thereby creating a more efficient human-machine interface, as taught in Chaudhri.

Claim 22:
The subject matter recited in Claim 22 corresponds to the subject matter recited in Claim 5.  Thus Bukurak in view of Kim and Chaudhri discloses every limitation of Claim 22, as indicated in the above rejections for Claim 5.

Conclusion

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/
Primary Examiner, Art Unit 2177